Citation Nr: 0028262	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has military service which meets the 
basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 determination by the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant had no recognized military service with the Armed 
Forces of the United States.   

The Board notes that in the appellant's May 1999 substantive 
appeal, he requested a hearing in Washington, D.C. before a 
member of the Board.  However, the Board observes that in a 
July 1999 correspondence from the appellant to the RO, the 
appellant withdrew his request for a personal hearing.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.   


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991 & Supp. 1999).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension or burial benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).

A copy of a record from the Republic of the Philippines, the 
Philippine National Red Cross, Prisoner of War Office, dated 
in September 1962, shows that the appellant served in the 
United States Armed Forces in the Far East (USAFFE).  
According to the record, the appellant was in beleaguered 
status from December 1941 to May 1942, and was a POW from May 
1942 to March 1943.  The record reflects that the date of the 
appellant's release/escape was unknown.

A copy of a Certification from the Republic of the 
Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, dated in 
January 1975, shows that the appellant was in beleaguered 
status from December 8, 1941 to May 6, 1942; missing in 
action from May 7, 1942 to May 10, 1942; a Prisoner of War 
(POW) from May 11, 1942 to March 15, 1942; 'NCS" from March 
16, 1943 to June 1945; and processed on June 25, 1945.  

In June 1997, the appellant submitted a POW Questionnaire.  
The questionnaire reflects that according to the appellant, 
he was captured on May 11, 1942.  The appellant indicated 
that he surrendered at Camp Casisang, Malaybalay, Bukidnon, 
and that the date of his release was March 15, 1943.  

In January 1998, the RO received a copy of an Affidavit for 
Philippine Army Personnel, dated in January 1946.  The 
Affidavit shows that the appellant served in the USAFFE and 
that he was inducted in September 1941.  According to the 
Affidavit, the appellant was discharged in August 1945.  

In May 1998, the United States Army Reserve Personnel Center 
notified the RO that the appellant had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  

In July 1998, Mr. A.S. and Ms. F.A. submitted a joint 
affidavit in support of the appellant's contentions.  The 
affidavit shows that according to Mr. A. and Ms. A., the 
appellant served in the United States Armed Forces during 
World War II.  

In July 1998, the appellant submitted a copy of a 
Certification from the Republic of the Philippines, 
Department of National Defense, Philippine Veterans Affairs, 
dated in December 1974.  The Certification reflects that 
according to the records available in that office, the 
appellant, allegedly a Private, First Class, of the "C" 
Company, 101st Infantry Regiment, was not carried in the 
"IBM" listing of recognized guerrillas.  

The Board notes that in July 1999, the RO requested that the 
United States Army Reserve Personnel Center re-verify the 
appellant's service in light of additional information, 
including different variations in the appellant's middle and 
last names. However, the Board observes that in September 
1999, the United States Army Reserve Personnel Center once 
again confirmed their previous determination that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).       

In the instant case, the Board recognizes that the appellant 
has submitted numerous documents in support of his contention 
that he had served in the U.S. Armed Forces during World War 
II.  However, the Board notes on the basis of the evidence of 
record, there is no demonstration of valid military service 
in this case.  Inasmuch as the United States service 
department's verification of the appellant's service is 
binding on the VA, the Board concludes that the appellant is 
not considered a "veteran" for purposes of entitlement to 
VA benefits and has not attained status as a claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   


ORDER

The appeal for basic eligibility for VA benefits is denied.  





		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 

